Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
 
Amendment Entry
2.	Applicant's amendment and response filed January 18, 2022 is acknowledged and has been entered.  Claims 1 and 12 have been amended.  Claim 13 has been cancelled. Accordingly, claims 1-12 and 14-25 are pending and are under examination.

Withdrawn Rejections / Objections
3.	Any objection or rejection not reiterated herein, has been withdrawn.
4.	The rejections of claim 13 are now moot in light of Applicant's cancellation of the claims.
5.	In light of Applicant’s amendment, the rejection of claims 1-12 and 14-25 under 35 U.S.C. 103 as being unpatentable over Rychak et al. (US 2015/0219636) in view of Hsu et al. (Isolating Cells from Blood Using Buoyancy Activated Cell Sorting (BACS) with Glass Microbubbles. 14th International Conference on Miniaturized Systems for Chemistry and Life Sciences. Groningen, The Netherlands (3-7 October 2010)), is hereby, withdrawn.  

Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The effective filing date of the application is August 31, 2018 which is the filing date of Provisional Application Number 62/725,750 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-12 and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rychak et al. (US 2015/0219636) in view of Coelho et al. (WO 2017/117349- published 6/7/2017).
	Rychak et al. disclose a method for isolating target cells from a heterogeneous cell sample which includes blood sample using a plurality of buoyant reagents comprising perfluorocarbon gas encapsulated (i.e. encompassed) by lipids or phospholipids into buoyant microbubbles (Abstract; [0009, 0010]).  The method comprises: A) mixing in a container (i) the blood sample having a volume of 300 µl, and (ii) binding agents comprising a) a primary antibody (binding agent: monoclonal antibody) that specifically binds to a cellular epitope on the target cells, and b) biotin (a first linker) bound to the primary antibody. The mixing occurs for a time and under conditions suitable to promote binding of the primary antibody to the target cell to generate primary antibody-target cell complexes ([0020, 0023, 0051-0053, 0068, 0075, 0164, 0233, 0235, 0236, 0270, 0299]; Figure 4ii; Example 16).  The method further comprises B) contacting the primary antibody-target cells in the sample mixture with a plurality of buoyancy reagents; wherein each buoyancy reagent comprises streptavidin (SA: second linker) bound to the buoyancy reagent, and wherein the SA binds to the biotin [0075, 0233, 0235, 0270].  The contacting occurs for a time and under conditions suitable to promote binding of the streptavidin to the biotin to generate buoyancy reagent- attached target cell mixture [0056, 0168, 0169].  Moreover, the method further comprises C) diluting the buoyancy reagent- attached target cell mixture by between 20% to 500% to produce 2.0 mL diluted buoyancy reagent- attached target cell mixture; D) transferring the diluted buoyant reagent- attached target cell mixture into a two-chamber apparatus, and centrifuging (applying vectoral, centrifugal, gravitational force) the diluted buoyant reagent- attached target cell mixture to generate stratified diluted buoyancy reagent- attached target cell mixture; and E) removing (collecting) the buoyancy reagent- attached target cell mixture using a pipet ([0020, 0168-0173, 0212, 0299]; Example 16; Figure B). The method further comprises F) isolating the target cells from the buoyancy reagent- attached target cells by sonicating or applying pressure to degas (collapse) the microbubbles [0098, 0114, 0168, 0169].  
In Examples 16 and 18, Rychak et al. show isolating target cells that comprise any one or more of cell surface immunophenotypes comprising one or more of CD3+, CD4+, CD8+, CD14+, CD16+, CD19+, CD25+, CD34+, CD45+, CD56+, and CD117+.  These target cells are not platelets or red blood cells ([0304]; Example 16; Example 18). Rychak et al. teach that the buoyant reagents or microbubbles are gas-filled bubbles which may comprise perfluorocarbon gas cores [0148] encapsulated by lipid or phospholipid (phosphatidylcholine) ([0091, 0106, 0107, 0132, 0262]; Table 4). The gas-filled bubbles have a mean size volume of 6-10 µm3 (about +/-5 µm3); and a mean size diameter of between about 1.5 - 4 µm [0159, 0255, 0257].  Rychak et al. teach that the buoyancy reagent is optimized to have a streptavidin ligand density (i.e. present) of greater than 20,000 molecules per um2, greater than 25,000 molecules per um2, or greater than 26,000 molecules per um2 (between 1-50,000 molecules per MB) [0017, 0080, 0087, 0272]. Rychak et al. show that the microbubbles are present in the contacting step at a concentration of at least 4 x 108 per ml (2-4 x 109, 2-4 x 1011) (Example 1; Example 3).  In Example 18, at least 50-70% (average 94%) of target cells in the blood sample are isolated.  The isolated CD8+ target cells have a purity of at least 85% or 90% (average 94%) ([0299, 0300]; Table 8).  Target cell viability is at least 80% or 90% (>90%) ([0299, 0300]; Table 8).  
Rychak et al. differ from the instant invention in failing to teach isolating target cells specifically from undiluted whole blood having a volume of 1 ml. to 10 ml. Rychak et al. also does not teach performing the method in an open system.   
Coelho et al. disclose a method for isolating target cells from whole blood using perfluorocarbon gas cores encompassed by lipids or phospholipids into buoyant microbubbles. Coelho et al. specifically noted that the method can be implemented in an open system or container (p. 28, lines 26-27).  The method comprises (a) mixing in an open container (i) the undiluted whole blood sample having a volume of 1 ml. to 10 ml. (1 ml., 5 ml., 10 ml.)  or 1-3 ml. and (ii) antibodies (i.e. binding agents) which comprise (A) a primary antibody capable of binding to a cellular epitope on target cells in the undiluted whole blood sample, and (B) a first linker bound or attached to the primary antibody. The mixing occurs for a time and under conditions suitable to promote binding of the primary antibodies to the target cells to generate antibody-attached target cells in the undiluted whole blood sample (claim 22; claim 53; p. 24, ¶2; p. 28, lines 26-28). The method comprises (b) contacting the antibody-attached target cells in the undiluted whole blood sample with a plurality of buoyancy reagents in the form of gas-filled bubbles comprising perfluorocarbon gas cores encompassed by lipid and phospholipid shells; each buoyancy reagent comprises a second linker bound to the buoyancy reagent which is capable of binding to the first linker.  The contacting occurs for a time and under conditions suitable to promote binding of the second linker to the first linker to generate an undiluted buoyancy reagent-attached target cell mixture (claim 33; p. 7 ¶3; p. 8 ¶s 1 & 5; p. 25 ¶s 3 & 4). The method further comprises (c) applying a vectoral force to the diluted buoyant reagent-attached target cell mixture to generate a stratified diluted buoyancy reagent-attached target cell mixture; (d) removing buoyancy reagents from the stratified diluted buoyancy reagent-attached target cell mixture; and (e) isolating the target cells from the buoyancy reagent-attached target cells; wherein the target cells are not platelets or red blood cells (claim 22, claim 25; claim 26; p. 8 ¶s 3 4). The gas-filled bubbles have a mean size diameter of between 1.5 µm and about 3 µm. (claims 49-52; p. 8 ¶s1 & 5).  The target cells have surface immunophenotypes comprising one or more of CD3+, CD4+, CD235a, CD14+, CD19+, CD56+,  CD25+, CD34+, and CD117+ (claim 37; p. 8, ¶2; p. 10, 2nd full ¶). The target cells are isolated with a purity of at least 85% or at least 90% (p. 12, lines 32-33). The target cells are isolated with a viability of at least 80% or at least 90% (claim 41; p. 12, lines 34-35). At least 50% or at least 70% of the target cells in the whole blood sample are recovered and isolated (claim 40; p. 12, lines 30-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate whole blood sample and open system taught by Coelho into the method of Rychak so as to isolate the target cells from undiluted whole blood sample because Rychak taught that their buoyancy-based method provides inherent scalability and ease of implementation into existing research work including the open system platform taught by Coelho.  One of ordinary skill in the art would have had reasonable expectation of success in incorporating the teaching of Coelho into the method taught by Rychak because both Rychak and Coelho teach analogous art of isolating target cells using perfluorocarbon gas-filled buoyant immuno-microbubble technology.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-12 and 14-25 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

9.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



May 6, 2022